Citation Nr: 0808513	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1975.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied service 
connection for diabetes mellitus.  

The veteran testified at a January 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

During the January 2007 Board hearing, the veteran and his 
representative raised a claims of entitlement to service 
connection for heart disease and gastric syndrome, secondary 
to diabetes mellitus.  These issues are not currently before 
the Board and are referred to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged that he developed diabetes mellitus 
based on exposure to an herbicide agent.  In this case, the 
veteran does not allege that he served in the Republic of 
Vietnam.  Rather, he asserts that he was exposed to Agent 
Orange or other defoliants that were used to clear foliage 
from the airbase while stationed in Thailand.  The veteran's 
service personnel records show that he served as a munitions 
load crew chief with the 307th Munitions Maintenance Squadron 
at U-Tapao Airfield, Thailand from January 1974 to April 
1975.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
Chapter 2, Section C.10.n., directs that a detailed statement 
of the veteran's claimed herbicide exposure should be sent to 
the Compensation and Pension (C&P) Service via e-mail to 
VAVBAWAS/CO/211/AGENTORANGE and request a review of the 
Department of Defense (DoD) inventory of herbicide operations 
to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should 
then be sent to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must comply with the 
provisions of VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n and attempt to 
verify the veteran's claimed herbicide 
exposure as follows: 

a)  Request that the veteran provide any 
additional details regarding the 
approximate dates, location, and nature of 
the alleged exposure; 

b)  Furnish a detailed description of the 
veteran's claimed exposure, while 
stationed with the 307th Munitions 
Maintenance Squadron at U-Tapao Airfield, 
Thailand from January 1974 to April 1975, 
to C&P service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used as alleged.  

c)  If a negative response is received 
from the C&P Service, the RO should submit 
a request to JSRRC for verification of 
exposure to herbicides.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
